Russell, Chief Justice,
concurring specially. I agree to the judgment of reversal and to the rulings in headnotes 2, 3, 4, 5, 6, and 9; but I can not concur in the ruling in headnote 1. The controlling issue in this case being whether the petitioner had been induced by fraud, threats, and duress to surrender her rightful possession of certain sums of money belonging to her as sole heir at law of her husband, L. G. McDonald, the court erred in admitting evidence as to the fact that at some undisclosed period of time another person had filed an application for letters of administration, which was dismissed; it not appearing that the plaintiff in this case was in any way connected with the dismissal of the- ease or procured the same to be done, especially since it appeared that the supposed petitioner for administration of the estate of the plaintiff’s husband was not shown to have ever appeared except through an attorney.
*776The evidence set out in ground 5- of the motion for new trial was improperly admitted over the objection. What Dr. Sewell said was hearsay; and furthermore the fact that the plaintiff had been advised to make a settlement for reasons stated by Dr. Sewell could only submit to the jury, as a matter of speculative inquiry, the theory that if the plaintiff made the settlement which she now seeks to set aside, it was a compromise upon the part of the plaintiff upon grossly inadequate consideration, or without any consideration. It is plain from the pleadings and the evidence that the bare, naked question is whether the petitioner, as she alleges, was induced through duress, etc., to surrender possession of the funds in her hands. If so, she is entitled to recover. If it can be shown that in the transaction involved she consented, of her own free will, to surrender a portion of her inheritance from her husband, the proceeding would be so unnatural and so unreasonable that the evidence upon that point must be clear, direct, and explicit. For the same reasons, the evidence objected to in ground 6 of the motion for new trial should have been excluded.
I do not concur in headnote 7, for the reason that in my opinion the pleadings and the evidence are such as involve the question whether the funds in litigation were trust funds; and in view of the statement approved by the court, to which this headnote refers, that this was one of the contentions of movant on the trial of the case, the attention of the jury should have been directed thereto and the jury properly instructed upon that subject.
I can not concur in headnote 8, to the effect that ,a written request was required in order to put the jury in possession of the legal proposition that an attempt to withdraw in vacation an appeal from the judgment of the court of ordinary is a nullity (Rasberry v. Harville, 90 Ga. 530, 16 S. E. 299), and that if an appeal is withdrawn the rights of all the parties are the same as if no appeal had been entered (Code of 1933, § 6-502), and that no person shall be allowed to withdraw an appeal after entering one, but by the consent of the adverse party (§ 6-503). The attempted withdrawal of the plea is to my mind so interlocked with the evidence adduced by the plaintiff in support of her case as to evidence both fraud and duress, and to strongly support an affirmative, rather than a negative, answer to the question propounded by the court.
*777I do not concur in headnote 10, because, when the court charged that “the burden of proof is on the plaintiff in this case to prove her contentions, and she must carry that burden by a preponderance of the evidence,” the instruction should have been qualified, at least in some way, by charging the jury that proof of a ceremonial marriage followed by cohabitation is presumptively valid, and the burden of proving its invalidity is upon the party who asserts that it is void or invalid. Murchison v. Green, 128 Ga. 339 (2) (57 S. E. 709, 11 L. R. A. (N. S.) 702); Brown v. Parks, 173 Ga. 228 (160 S. E. 238), and cit. See also note to Smith v. Fuller, 16 L. R. A. (N. S.) 98 (138 Iowa 91, 115 N. W. 912), cited by Justice Atkinson in Green v. Scurry, 134 Ga. 482 (3) (68 S. E. 77). Mr. Justice Hutcheson joins in this special concurrence.